Citation Nr: 1213696	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972 and from September 1984 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2010, the Board remanded the Veteran's TDIU claim for additional development.  As will be discussed in further detail below, the development requested by the Board in its June 2010 Remand has not yet been completed.  

Due to a recent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Boston, Massachusetts.  

For the reasons set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's TDIU claim on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his TDIU claim.  

In accordance with the Board's June 2010 Remand, the Veteran was scheduled for a VA examination at the St. Louis, Missouri VA Medical Center (VAMC) in connection with his claim for a TDIU.  A review of the claims file shows that the Veteran was sent a letter on July 2, 2010 stating that he would be scheduled for a new VA examination and that the medical center would notify him of the time and date.  The letter was mailed to an address in Plymouth, Massachusetts.  A July 2, 2010 notation in the St. Louis VAMC records states that the office had unsuccessfully attempted to contact the Veteran by phone and set forth instructions to schedule the examination.  Subsequently, on July 28, 2010, the examination was cancelled due to the Veteran's failure to report.  

In July 2011, the Veteran submitted a letter in which he indicated that he had moved to Massachusetts in July 2010 and was, therefore, unable to attend the VA examination scheduled at the St. Louis VAMC.  He stated that he would attend a VA examination if it could be scheduled at the VAMC in Massachusetts.  Further, the Veteran stated that the Board could "[d]rop the case if . . . [it] want[s]."  The Board finds the Veteran's statement unclear as to whether he wishes to continue his claim.  His desire to continue with his appeal should be clarified on remand.  

Moreover, as the discussion of the procedural history of this appeal illustrates, the Veteran has not been afforded a practicable opportunity to attend his scheduled VA examination.  In this regard, the examination was scheduled at the VAMC in St. Louis, hundreds of miles away from the Veteran's current home in Massachusetts.  Therefore, the Veteran should be afforded another opportunity for a VA examination in Massachusetts.  Furthermore, because it is unclear whether the Veteran wishes to continue his claim, the AMC should first seek clarification from the Veteran on this point prior to scheduling the VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and verify his correct, current address.  Also, ask him to clarify (in writing) whether he wishes to continue to pursue his current claim for a TDIU.  

2.  If the Veteran wishes to continue his current claim for a TDIU, schedule him for a VA examination of his service-connected disabilities.  Furnish the Veteran adequate notice of the time, date, and location of the examination, prior to the date of the examination.  Additionally, the examination should be scheduled at a VAMC in the state where the Veteran currently resides.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  A notation to the effect that this review has taken place should be made in the examination report.  

The examiner is hereby informed that the Veteran's service-connected disabilities include:  degenerative disc disease of the cervical spine, to include intermittent bilateral radiculopathy (30%); residuals of a right ankle condition, status post surgical repair (20%); lumbosacral strain (20%); L5 radiculopathy of the left lower extremity (10%); bilateral tinnitus (10%); sinusitis (0%); laceration of the right upper lip (0%); and laceration of the left thumb (0%).  The examiner should discuss in the examination report the subjective and objective pathology associated with these service-connected disabilities and should, for evaluation purposes, elicit from the Veteran and the record his educational and employment history.

Following the above-requested review of the claims folder, and interview with, and examination of, the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability)-and without regard to the Veteran's age, that solely his service-connected disabilities combine to preclude substantially gainful employment that is consistent with his education and occupational experience.  A complete rationale should be provided for all opinions expressed.  

3.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If this claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


